DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 10-34 are pending in this application.
Specification
The disclosure is objected to because of the following informalities: when only one figure is present the reference in the specification should be “The figure” and not figure 1.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 28 recites the limitation "-CH(CO2H)CH2Ph, -CH(CH-2Ph)-2-thiazole, - CH(CH2Ph)-2-pyridyl, -CH(CH2-p-Cl-Ph), -CH(CO2Me)-CH2Ph, -CH(CO2Me)- CH2CH2SCH3, CH(CH2CH2SCH3)C(=O)NH-3-quinolyl, or -CH(CH2Ph)C(=O)NH-p-Cl-Ph" in the definition of R19B.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuevas Marchante et al., WO 2014/191578.  Cuevas Marchante teaches the process of preparing the compounds of formula (1A) where Z1 is -CH2CH2CH2CH2CH2-2,5-dioxopyrollidine is reacted with PABOH and HOBt in the organic solvent DMF as set forth on pages 136-137.

Claim Objections
Claims 4, 5, 10-13, 16-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 30-34 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compound of formula (4) and the compositions of the compound of formula (3) as claimed herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624